HOFFMAN, Judge,
concurring in result.
I concur in the result and write only to punctuate the unique circumstances which prompt my concurrence. Edwards immediately contacted the State Public Defender’s Office after his direct appeal, he remained in contact with the Public Defender’s Office, he was never told that he would not be represented, and he was informed that he should not initiate further communications with the office. Further, of paramount importance is that the neglect was by an arm of the State. These factors combine to foreclose a finding that Edwards unreasonably delayed seeking relief causing the State prejudice.
However, circumstances of this caliber are a must to overcome the factors weighing in favor of a laches finding. Significantly, Edwards had previously filed a pro-se petition for post-conviction relief. The majority’s acknowledgment of the previous petition appears incongruous with footnote 2 explaining Edwards’ naivete. Nonetheless, the overwhelming evidence of Edwards’ attempts to gain representation from a State agency require reversal.